ORDER
PER CURIAM.
The Missouri Children’s Division (hereinafter, “Appellant”) appeals from a judgment of the Family Court of St. Louis County denying its Rule 74.06 motion for relief from a judgment taxing a prospective parent’s attorney’s fees against it. Appellant raises one point on appeal, claiming there was no statute authorizing a prospective parent’s attorney’s fees to be taxed against a state agency, Section 211.462 RSMo (2000) does not require appointment of counsel for a prospective parent in a Chapter 211 proceeding, and the award was obtained without notice and opportunity to be heard.
We have reviewed the briefs of the parties and the record on appeal. We find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value.
The judgment is affirmed. Rule 84.16(b).